 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6
     UNITED STATES OF AMERICA,                   )   No. CR18-5044 RAJ
 7                                               )
                    Plaintiff,                   )
 8                                               )   ORDER GRANTING MOTION FOR
               v.                                )   TEMPORARY MODIFICATION OF
 9                                               )   APPEARANCE BOND
     KAYLA ANN JENSEN,                           )
10                                               )
                    Defendant.                   )
11
12
            THIS MATTER has come before the undersigned on the unopposed emergency
13
     motion of the defendant for temporary modification of her appearance bond in order to
14
     allow Ms. Jensen to travel to Oregon to visit her aunt in hospice care, from April 26,
15
     2019, to April 28, 2019.    The Court has considered the motion and records in this case
16
     and it is now therefore
17
            ORDERED that the Defendant Kayla Jensen’s Appearance Bond is temporarily
18
     modified to allow Ms. Jensen to travel to Oregon between April 26, 2019, to April 28,
19
     2019., as specified in the motion. All other conditions of Ms. Jensen’s Appearance
20
     Bond shall remain in effect.
21
            DATED this 22nd day of April, 2019.
22
23                                                    A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25
26

       ORDER GRANTING MOTION FOR                                FEDERAL PUBLIC DEFENDER
       TEMPORARY MODIFICATION OF                                     1331 Broadway, Suite 400
       APPEARANCE BOND                                                     Tacoma, WA 98402
       (US v. Jensen, CR18-5044RAJ) - 1                                        (253) 593-6710
